DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
The restriction requirement between Inventions I-IV, as set forth in the Office action mailed on 07/30/2021, has been reconsidered and is hereby withdrawn.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-36 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is addressed to a computer program having executable code.  A program is not one of the four categories of a patent eligible subject matter.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 14-19, 21 and 33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13, 20 and 32 of U.S. Patent No. Lof et al. US 10,421,128 in view of Maxted et al. US 2009/0183610. 
Claim 13 of Lof teaches all elements of claim 14 of the Application except that the method is executed by a numerical control lathe by a computer program.  However, Maxted teaches that using a numerical control lathe with a computer program to machine a workpiece is well known in the art, albeit in a different combination. It would have been obvious to one of ordinary skill in the art, at the time of the Applicant’s invention was filed to have provided the method of claim 14 to be performed by a program on numerical control lathe as taught Maxted, since combining prior art elements according to known methods yields predictable results.
Claims 15-20 of the present application are exactly the same as presented by claims 14-19 of US Patent to Lof, and as such are also rejected on the grounds of nonstatutory double patenting.
Claim 20 of Lof teaches all elements of claim 21 of the Application except that the method is executed by a numerical control lathe by a computer program.  However, Maxted teaches that using a numerical control lathe with a computer program to machine a workpiece is well known in the art, albeit in a different combination. It would have been obvious to one of claim 21 to be performed by a program on numerical control lathe as taught Maxted, since combining prior art elements according to known methods yields predictable results.
Claims 22-32 of the present application are exactly the same as presented by claims 21-31 of US Patent to Lof, and as such are also rejected on the grounds of nonstatutory double patenting.
Claim 32 of Lof teaches all elements of claim 33 of the Application except that the method is executed by a numerical control lathe by a computer program.  However, Maxted teaches that using a numerical control lathe with a computer program to machine a workpiece is well known in the art, albeit in a different combination. It would have been obvious to one of ordinary skill in the art, at the time of the Applicant’s invention was filed to have provided the method of claim 33 to be performed by a program on numerical control lathe as taught Maxted, since combining prior art elements according to known methods yields predictable results.
Claims 34-36 of the present application are exactly the same as presented by claims 33-35 of US Patent to Lof, and as such are also rejected on the grounds of nonstatutory double patenting.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 1 recites on:
Lines 13-14 “arranging the orientation of the second cutting edge such that it forms a black clearance angle”.  However there is insufficient antecedent basis for “the orientation” since no “orientation” of the second cutting edge has been previously set forth.  Additionally the term “it” renders the claim indefinite since it is unclear to what “it” it is referring to.  Is it the orientation of the second cutting edge? Or is it the second cutting edge?  What exactly forms the back clearance angle? Further clarification is needed.
Lines 15-16 “positioning all parts of the turning insert ahead of the nose cutting edge in the feed direction”.  However the metes and bounds of what the “all parts” of the turning insert are.  It is noted that “the nose cutting edge” is a part of the turning insert, as such, it is unclear how “all parts” are ahead of the nose cutting edge, since the nose cutting edge is also a “part” of the cutting insert.  The metes and bounds of the term “all parts” and the specific “parts” of the cutting insert need to be further defined.  What are “all parts”? The entire turning insert? Further clarification is needed.
Claim 2 recites on:
Lines 3-4 recites “setting the nose cutting edge a shorter distance to the first end than all other parts of the turning insert”.  Similarly, the metes and bounds of what “all other parts” of the turning insert are, is unclear.  The specific parts that make up “all other parts” need to be further defined. What are “all other parts”? All the cutting edges?  Further clarification is needed.
Claim 5 recites on:
Lines 5-6 recites “such that the distance the fourth cutting edge to the reference plane decreases as a distance from the nose cutting edge increases”.  First, there is no 
Further, it is unclear where exactly this “distance the fourth cutting edge” is being taken from.  Is it “a distance from the fourth cutting edge to the reference plane?  Or “a distance of the fourth cutting edge to the reference plane?  Is this a radial distance? An Axial distance? Further clarification is needed.
Additionally, it is unclear from where to where this other “distance from the nose cutting edge increases” is taken from.  Is it a distance from the nose cutting edge to the reference plane? Is this a radial distance?  An axial distance?  Further clarification is needed.
Claim 6 recites on:
Lines 4-5 “the angle formed between the feed direction of the turning insert and the rotation axis”.  However, there is insufficient antecedent basis for “the angle” since no angle “formed between the feed direction of the turning insert and the rotation axis” has been previously introduced.  For purposes of expediting prosecution “the angle” will be interpreted as –an angle--.  Further clarification is needed.
Claim 14 recites on:
Lines 12-14 “arranging the first cutting edge such that the distance from the first cutting edge to the reference plane decreases as a distance from the nose cutting edge increases”.  First, there is no antecedent basis for “the distance from the first cutting edge”, since no “distance” “from the first cutting edge” has been previously set forth or introduce on the claim.  Is this a radial distance? An Axial distance? Further clarification is needed.
Additionally, it is unclear from where to where this other “distance from the nose cutting edge increases” is taken from.  Is it a distance from the nose cutting edge to the 
Lines 15-16 “arranging the orientation of the second cutting edge such that it forms a black clearance angle”.  However there is insufficient antecedent basis for “the orientation” since no “orientation” of the second cutting edge has been previously set forth.  Additionally the term “it” renders the claim indefinite since it is unclear to what “it” it is referring to.  Is it the orientation of the second cutting edge? Or is it the second cutting edge?  What exactly forms the back clearance angle? Further clarification is needed.
Lines 17-18 “positioning all parts of the turning insert ahead of the nose cutting edge in the feed direction”.  However the metes and bounds of what the “all parts” of the turning insert are.  It is noted that “the nose cutting edge” is a part of the turning insert, as such, it is unclear how “all parts” are ahead of the nose cutting edge, since the nose cutting edge is also a “part” of the cutting insert.  The metes and bounds of the term “all parts” and the specific “parts” of the cutting insert need to be further defined.  What are “all parts”? The entire turning insert? Further clarification is needed.
Claim 21 recites on:
Lines 13-14 “arranging the orientation of the second cutting edge such that it forms a black clearance angle”.  However there is insufficient antecedent basis for “the orientation” since no “orientation” of the second cutting edge has been previously set forth.  Additionally the term “it” renders the claim indefinite since it is unclear to what “it” it is referring to.  Is it the orientation of the second cutting edge? Or is it the second cutting edge?  What exactly forms the back clearance angle? Further clarification is needed.
Claim 25 recites on:
Lines 4-6 recites “such that the distance the fourth cutting edge to the reference plane decreases as a distance from the nose cutting edge increases”.  First, there is no antecedent basis for “the distance the fourth cutting edge”, since no “distance” “the fourth cutting edge has been previously set forth or introduce on the claim.  
Further it is unclear where exactly this “distance the fourth cutting edge” is being taken from.  Is it “a distance from the fourth cutting edge to the reference plane?  Or “a distance of the fourth cutting edge to the reference plane?  Is this a radial distance? An Axial distance? Further clarification is needed.
Additionally, it is unclear from where to where this other “distance from the nose cutting edge increases” is taken from.  Is it a distance from the nose cutting edge to the reference plane? Is this a radial distance?  An axial distance?  Further clarification is needed.
Claim 26 recites on:
Lines 4-5 “the angle formed between the feed direction of the turning insert and the rotation axis”.  However, there is insufficient antecedent basis for “the angle” since no angle “formed between the feed direction of the turning insert and the rotation axis” has been previously introduced.  For purposes of expediting prosecution “the angle” will be interpreted as –an angle--.  Further clarification is needed.
Claim 30 recites on:
Lines 2-3“positioning all parts of the turning insert ahead of the nose cutting edge in the feed direction”.  However the metes and bounds of what the “all parts” of the turning insert are.  It is noted that “the nose cutting edge” is a part of the turning insert, as such, it is unclear how “all parts” are ahead of the nose cutting edge, since the nose cutting edge is also a “part” of the cutting insert.  The metes and bounds of the term “all parts” and the specific “parts” of the cutting insert need to be further defined.  What are “all parts”? The entire turning insert? Further clarification is needed.
Claim 33 recites on:
Lines 12-14 “arranging the first cutting edge such that the distance from the first cutting edge to the reference plane decreases as a distance from the nose cutting edge increases”.  First, there is no antecedent basis for “the distance from the first cutting edge”, since no “distance” “from the first cutting edge” has been previously set forth or introduce on the claim.  Is this a radial distance? An Axial distance? Further clarification is needed.
Additionally, it is unclear from where to where this other “distance from the nose cutting edge increases” is taken from.  Is it a distance from the nose cutting edge to the reference plane? Is this a radial distance?  An axial distance?  Further clarification is needed.
Lines 15-16 “arranging the orientation of the second cutting edge such that it forms a black clearance angle”.  However there is insufficient antecedent basis for “the orientation” since no “orientation” of the second cutting edge has been previously set forth.  Additionally the term “it” renders the claim indefinite since it is unclear to what “it” it is referring to.  Is it the orientation of the second cutting edge? Or is it the second cutting edge?  What exactly forms the back clearance angle? Further clarification is needed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE N RAMOS whose telephone number is (571)272-5134. The examiner can normally be reached Mon-Thu 7:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE N RAMOS/            Primary Examiner, Art Unit 3722